Title: To Alexander Hamilton from William Ellery, 17 June 1793
From: Ellery, William
To: Hamilton, Alexander



Colles Office [Newport, Rhode Island] June 17 1793
Sir,

I acknowledge the receipt of your circular letter of the 30th of may last concerning the entry of vessels and their Cargoes captured and brought into our ports by the ships of war and privateers of France, and of five Sea letters in a blank wrapper freed by you. Permit me to ask whether vessels so captured and brought into our ports, and sold to citizens of the United States may be registered. By the 2nd & 4. Sec: of the Act concerning the Registering and Recording of Ships or Vessels it appears to me that such Vessels cannot be registered; but it may be made a question, and I wish to be prepared with an answer from you. If it should be your opinion that they may be registered I should be happy to know how the Certificates of Registry for Vessels so circumstanced are to be filled.
With great consideration   I have the honour to be Sir yr. most obedt. servt.

Wm Ellery Colle
Alexr. HamiltonEsqr. Secry of Treasy

